Citation Nr: 1546073	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include impulse control disorder, bipolar disorder, and depressive disorder, to include on a secondary basis.  

2.  Entitlement to service connection for drug addiction as secondary to a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The procedural history as to these claims was provided in detail in the Board's March 2015 remand decision and will not be repeated here.  In the March 2015 decision, the claims were remanded for additional evidentiary development, to include a contemporaneous VA examination.  That evaluation has been completed, and the report with the requested opinions has been added to the claims file.  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for additional development action.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claims must be remanded for compliance with the 2015 Board remand.  

The following summarization from the 2015 remand is repeated here for clarity.  

In the July 2014 Memorandum Decision, the Court found that the February 2012 opinion from the VA examiner was adequate in finding that the impulse control disorder clearly and unmistakably preexisted service.  However, the Court found the February 2012 opinion inadequate to prove a lack of inservice aggravation because the examiner's rationale was devoid of any analysis or medical explanation supporting the conclusion.  The Court directed the Board to enter a finding that the Veteran's preexisting impulse control disorder was aggravated by service.  The Court noted that the Veteran must still demonstrate a nexus between the current disability and the inservice aggravation.  Thus, in accordance with the Court's Memorandum decision, on remand, the VA examiner, accepting that the Veteran's preexisting impulse control disorder was aggravated by service, was then to provide an addendum etiology opinion as to whether any current disability is present as a result of the aggravation of the preexisting impulse control disorder during service.  
38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, with regard to the Veteran's diagnosed depressive and anxiety disorders, the Court found that the February 2011 VA opinion was inadequate because it was conclusory and did not explain the basis for the opinion.  Therefore, an addendum etiology opinion was necessary.  Nieves, supra.  

The Board notes that the Court affirmed the decision to deny disability compensation for drug addiction on a direct basis.  However, the Court found the claim for service connection for drug addiction on a secondary basis was inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  Accordingly, consideration of the Veteran's drug addiction claim was deferred pending resolution of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The REMAND instructions included for a VA examination to be conducted that addressed the medical questions raised in this case.  Instruction #1 called for the examiner to express an opinion for each diagnosed psychiatric disability as to whether such was at least as likely as not caused by or related to service.  Instruction #2 included that the examiner must acknowledge that the Veterans' preexisting impulse control disorder preexisted entrance to service and was aggravated therein.  

Review of the May 2015 VA examination report includes the requested opinions, but it is noted that such were expressed without the examiner accepting that the Veteran's preexisting impulse control disorder was aggravated by service.  Instead, the examiner found that impulse control difficulties were simply symptoms of the Veteran's personality disorder traits.  Clearly, the examiner did not acknowledge the Court's directive that the Veteran's impulse control disorder preexisted entrance into service and was aggravated therein.  As the examiner did not provide his opinions with the express direction of the Court to accept the above directive, an addendum report must be obtained that provides opinions as to the medical questions raised with acknowledgment of the medical conclusion directed by the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to R.J.L., M.D., at the Ft. Worth, Texas, VA facility, who conducted the May 2015 examination of record, for an addendum report.  The examiner is asked once again to address the medical questions he addressed in the May 2015 report but with acknowledgment/consideration of the Court's directive.  

The claims must be made available to and reviewed by the examiner in connection with the examination.  The examiner must annotate the examination report that the claims file was, in fact, made available for review in conjunction with the examination.  All testing deemed necessary should be performed.  All findings should be reported in detail.  

The May 2015 examiner may find it necessary to examine the Veteran once again.  If so, such should be scheduled.  

If the May 2015 examiner is unavailable, schedule the Veteran for another examination by a suitably qualified clinician.

The examiner must respond to the following:

(a) For each diagnosed psychiatric disorder, to specifically include bipolar disorder and depressive disorder, and any other acquired psychiatric disorder found on examination, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the acquired psychiatric disorder was caused by or related to service.  

(b) The examiner must accept that the Veteran's impulse control disorder preexisted entrance to service and was aggravated in service.  Then, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder is causally related to the inservice aggravation of the impulse control disorder.  

(c) If the examiner determines that any currently diagnosed acquired psychiatric disorder is at least as likely as not related to service or related to the inservice aggravation of the pre-existing impulse control disorder, the examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's drug addiction was proximately due to, the result of, or aggravated by such psychiatric disorder.  

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(5).  

